Case: 18-60026      Document: 00514918406         Page: 1    Date Filed: 04/16/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 18-60026
                                                                                FILED
                                                                            April 16, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
CLARENCE RUDOLPH ADOLPHUS,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A036 848 423


Before BENAVIDES, HIGGINSON, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Clarence Rudolph Adolphus petitions for review of the decision of the
Board of Immigration Appeals (BIA) dismissing his appeal from the order of
the immigration judge (IJ) holding him removable under 8 U.S.C.
§ 1227(a)(2)(A)(iii) and denying his application for asylum, withholding of
removal, and Convention Against Torture (CAT) relief. Adolphus does not
challenge the determinations that he committed an aggravated felony and is


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60026     Document: 00514918406    Page: 2   Date Filed: 04/16/2019


                                 No. 18-60026

removable under § 1227(a)(2)(A)(iii); nor does he argue that he is entitled to
asylum. Accordingly, he has abandoned any such claims. See Soadjede v.
Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003); FED. R. APP. P. 28(a)(8)(A).
      We lack jurisdiction to review a final order of removal against an alien
who is removable under § 1227(a)(2)(A)(iii) for having committed an
aggravated felony. 8 U.S.C. § 1252(a)(2)(C); see Brieva-Perez v. Gonzales, 482
F.3d 356, 359 (5th Cir. 2007). Our jurisdiction is limited to considering only
constitutional claims or questions of law. § 1252(a)(2)(D); see Brieva-Perez, 482
F.3d at 359. We review our subject matter jurisdiction de novo. See Garcia-
Melendez v. Ashcroft, 351 F.3d 657, 660 (5th Cir. 2003). Adolphus largely
asserts that the record evidence established that he was entitled to CAT relief
and withholding of removal; however, “we do not have jurisdiction to review
factual determinations made pursuant to removal orders based upon an
aggravated felony.” Escudero-Arciniega v. Holder, 702 F.3d 781, 785 (5th Cir.
2012); see § 1252(a)(2)(C).
      Adolphus contends that he was denied CAT relief based upon the flawed
standard set forth in Matter of S-V-, 22 I. & N. Dec. 1306, 1311 (BIA 2000). See
Hakim v. Holder, 628 F.3d 151, 155-57 (5th Cir. 2010). Although it made
limited reference to Matter of S-V-, the BIA adopted the IJ’s analysis in
affirming the denial of CAT relief; the IJ, in turn, correctly applied the
analytical framework set forth in Tamara-Gomez v. Gonzales, 447 F.3d 343,
350-51 (5th Cir. 2006). See Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009)
(holding that we may review IJ’s findings and conclusions when BIA adopts
them).
      To the extent that Adolphus challenges the legal standard applied in
denying him CAT relief, his petition for review is DENIED. The petition is
DISMISSED in remaining part for lack of jurisdiction.



                                       2